     Case 2:19-cv-01858-JAM-DMC Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                               No. 2:19-CV-1858-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    UNITED STATES GOVERNMENT, et
      al.,
15
                          Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   Eastern District of California local rules.

21                  On November 1, 2019, the Magistrate Judge filed findings and recommendations

22   herein which were served on the parties and which contained notice that the parties may file

23   objections within the time specified therein. No objections to the findings and recommendations

24   have been filed.

25                  The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                        1
     Case 2:19-cv-01858-JAM-DMC Document 10 Filed 04/27/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed on November 1, 2019, are
 3                     adopted in full; and
 4               2.    Plaintiff’s action is dismissed without prejudice.
 5

 6
     DATED: April 26, 2021                     /s/ John A. Mendez
 7
                                               THE HONORABLE JOHN A. MENDEZ
 8                                             UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
